DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al.  (USPGPUB 2014/0146071—hereinafter “Kim”).
As to Claim 14, Kim teaches an afterimage compensation device (See Fig. 3) comprising: 
an afterimage area detector (Fig. 5 at 431) configured to receive an input image (Fig. 5 at Input video data), and detect an afterimage area comprising an afterimage in the input image (Fig. 6 at S602 and Pg. 4, ¶ 63 – “detect a logo region” and ¶’s 66 and 69-82); 
an afterimage area corrector configured to correct an area extended from a boundary of the detected afterimage area by a preset pixel size as a corrected afterimage area (Fig. 5 at 433 and Fig. 6 at S604 and Pg. 6, ¶ 124-127); and 
a compensation data generator configured to adjust a luminance of the corrected afterimage area to generate compensation data (Fig. 5 at 435 and Fig. 6 at S608 and Pg. 6, ¶’s 122-123), 
wherein the afterimage area corrector is configured to determine a pixel size of the extended area in a corresponding direction based on a length of the detected afterimage area in the corresponding direction (See Fig. 9-10, note 3x3 mask and Pgs. 6-7, ¶’s 127-136).
As to Claim 16, Kim teaches that he compensation data generator is configured to uniformly apply a luminance gain of the corrected afterimage area, and reduce a luminance gain of the general area as a distance from the corrected afterimage area increases (See Fig. 8a and Pg. 6, ¶ 116).  

Allowable Subject Matter
Claims 1-13 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “An afterimage compensation device comprising: an afterimage area detector configured to receive an input image, and detect an afterimage area comprising an afterimage in the input image; an afterimage area corrector configured to detect a false detection area, and generate a corrected afterimage area, the false detection area being a part of a general area that is not detected as the afterimage area and surrounded in a plurality of directions by the detected afterimage area; and a compensation data generator configured to adjust a luminance of the corrected afterimage area to generate compensation data.” (As claimed, emphasis added)
Claims 2-13 depend upon claim 1 and thus are also allowed.
Claim 18 is similar in scope to claim 1 and is allowed for the same reasons as claim 1. Claims 19-20 depend upon claim 18 and thus are also allowed.

Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jung et al.		U.S. Patent 9,666,116
Namba et al.		USPGPUB 2005/0212726
Park et al.		USPGPUB 2015/0130860
Gallo et al.		USPGPUB 2015/0346817
Chun et al.		USPGPUB 2020/0074596
Park			USPGPUB 2020/0074708
Kim et al.			USPGPUB 2020/0372860






















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694